Exhibit 10.2
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT, dated as of March 11, 2014 (as amended,
supplemented, modified, renewed, extended, restated or amended and restated from
time to time, this “Security Agreement”), made by VIGGLE INC., a Delaware
corporation (the “Pledgor”), in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS
(the “Secured Party”).  Capitalized terms used herein that are not otherwise
defined herein shall have the same meaning as set forth in the Loan Agreement
(as hereinafter defined).
 
R E C I T A L S
 
WHEREAS, the Pledgor and the Secured Party have entered into that certain Term
Loan Agreement dated as of March 11, 2013 (as amended by the Fourth Amendment
and as otherwise supplemented, modified, renewed, extended, restated or amended
and restated from time to time, the “Loan Agreement”) pursuant to which the
Secured Party has agreed to make certain financial accommodations to the Pledgor
upon the terms and subject to the conditions set forth therein;
 
WHEREAS, the Borrower and the Secured Party are entering into that certain
Fourth Amendment to Term Loan Agreement (as amended, supplemented, modified,
renewed, extended, restated or amended and restated from time to time, the
“Fourth Amendment”) pursuant to which, at the request of the Borrower, the
Secured Party has agreed to make certain amendments to the Loan Agreement
pursuant to the terms and conditions thereof; and
 
WHEREAS, it is a condition precedent to the Secured Party entering into the
Fourth Amendment and continuing to provide the financial accommodations to the
Borrower under the Loan Agreement that the Pledgor enter into this Agreement and
grant the Secured Party a security interest in the Collateral so as to secure
the Pledgor’s obligations under the Loan Agreement.
 
NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1. Definitions.
 
(a) Unless otherwise defined in this Security Agreement, terms defined in
Article 1, Article 8 or Article 9 of the UCC (as hereinafter defined) are used
herein as therein defined.
 
(b) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Security Agreement, shall refer to this Security Agreement as
a whole and not to any particular provision of this Security Agreement, and
section references are to this Security Agreement unless otherwise specified.
 
(c) Unless otherwise defined herein, terms defined in the Loan Agreement are
used herein as therein defined, and the following additional term(s) have, for
the purposes hereof, the meanings set forth below:
 
“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.
 
“Pledged Account” means account #44122552 held with the Secured Party in the
name of the Pledgor.
 
“Proceeds” shall have the meaning assigned to such term under the Uniform
Commercial Code in effect in any applicable jurisdiction and, in any event,
shall include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to Pledgor from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental body, authority, bureau or agency (or
any person acting under color of governmental authority), and (iii) any and all
other amounts from time to time paid or payable to Pledgor under or in
connection with any of the Collateral.
 
“Records” shall mean all books of account, ledger sheets, files, and other
records of the Pledgor with respect to the Pledged Account, including, without
limitation, all computer disks and tapes upon which is stored any information
relating thereto.
 
“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any collateral for the Obligations.
 
 
1

--------------------------------------------------------------------------------

 
2. Grant of Security Interest.
 
(a) As collateral security for the prompt, timely and complete payment and
performance of all of the present and future Obligations whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereinafter arising, the Pledgor hereby grants to the Secured Party a continuing
security interest and right of pledge in all of the Pledgor’s right, title and
interests in and to the following assets in each case, as to each type of
property described below, whether now owned or hereafter acquired by the
Pledgor, wherever located, and whether now or hereafter existing or arising (all
of which shall constitute the “Collateral”):
 
(i) the Pledged Account and all amounts deposited or otherwise added to the
Pledged Account from time to time in cash;
 
(ii) all Records with respect to any assets in the Pledged Account; and
 
(iii) all Proceeds of the foregoing.
 
(b) The Pledged Account constitutes a “deposit account” within the meaning of
Article 9 of the UCC.  The Pledgor acknowledges and agrees that the Pledged
Account shall remain open and shall be maintained at Secured Party for the term
of the Loan Documents, that this Security Agreement shall govern the terms of
the Pledged Account and that control of the Pledged Account shall, subject to
the provisions hereof and of the other Loan Documents, be and remain with the
Secured Party.  The Pledgor acknowledges and agrees that this Security Agreement
constitutes written notification with respect to the Secured Party’s security
interest in the Collateral pursuant to Articles 8 and 9 of the UCC and any
applicable Federal regulations for the Federal Reserve Book Entry System.
 
3. Representations and Warranties.  The Pledgor represents and warrants to the
Secured Party that:
 
(a) This Security Agreement and the security interests created hereby will not
violate or constitute a default under any agreements or instruments to which the
Pledgor is a party, or any order, judgment, ruling or decree of any court or
other Governmental Authority body having jurisdiction over the Pledgor or any of
its properties.  To the Pledgor’s knowledge, no claim, setoff, counterclaim or
other defense to the due and punctual payment of any amount due with respect to
the Collateral has been asserted against the Pledgor.
 
(b) The Pledgor is the sole legal and beneficial owner of the Collateral, which
Collateral is free and clear of any liens, and no financing statement (other
than any which may be filed on behalf of the Secured Party in connection
herewith) covering any of the Pledgor’s interest in the Collateral is or shall
be on file in any public office.  The Secured Party shall have a fully
perfected, first priority, security interest in the Collateral upon the
execution and delivery of this Security Agreement by the Pledgor.
 
(c) The Pledgor has full right, power and authority to make this Security
Agreement, to perform its obligations hereunder, and to subject the Collateral
to the security interest hereunder, and this Agreement represents the valid and
binding obligation of the Pledgor, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditor’s rights generally and general
principles of equity and the interpretation thereof by a court or other
tribunal.
 
(d) The Pledgor’s principal place of business is located at 902 Broadway, 11th
Floor, New York, New York 10010.  The Pledgor will not change its principal
place of business without giving the Secured Party prior written notice of the
address of the address of the Pledgor’s new principal place of business as
required under Section 5(b) hereof.
 
4. Withdrawals By Pledgor.  The Pledgor shall not at any time be entitled to
withdraw any amounts from the Pledged Account.
 
5. Covenants and Agreements of the Pledgor.  The Pledgor covenants and agrees:
 
(a) to keep and maintain, at all times, cash in the Pledged Account in an amount
not less than $5,000,000;
 
(b) at any time and from time to time, upon the reasonable written request of
the Secured Party, and at the sole cost and expense of the Pledgor, the Pledgor
will promptly and duly execute, acknowledge and/or deliver any and all such
further agreements, assignments, applications, certificates, documents, public
notices and other papers and take such further actions as may be necessary or as
the Secured Party may reasonably deem desirable in obtaining the full benefits
of this Security Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the liens and security interests granted hereby; the Pledgor also
hereby authorizes the Secured Party to file any such financing or continuation
statement without the signature of the Pledgor as Pledgor to the extent
permitted by applicable law, and agrees that, to the extent allowed by
applicable law, a carbon, photographic or other reproduction of this Security
Agreement or of any financing or continuation statement shall be sufficient as a
financing or continuation statement, as the case may be (and pay the cost of
filing and recording the same in all public offices deemed reasonably necessary
by the Secured Party);
 
 
2

--------------------------------------------------------------------------------

 
(c) to notify the Secured Party at least thirty (30) days prior to the change of
its pirincipal place of business as set forth in Section 3(d) hereof;
 
(d) to keep and maintain at its own cost and expense satisfactory and complete
Records of the Collateral; and to, on demand of the Secured Party, furnish to
the Secured Party such information concerning the Collateral as the Secured
Party may from time to time reasonably deem necessary;
 
(e) to reimburse the Secured Party for all reasonable and documented
out-of-pocket costs, expenses and charges, including court costs and reasonable
attorneys’ fees, suffered or incurred by the Secured Party in seeking to collect
the Obligations or in realizing upon, protecting or preserving any rights with
respect to the Collateral;
 
(f) to send to the Secured Party copies of all material written notices and
communications with respect to the Collateral; and
 
(g) so long as any of the Obligations shall remain unpaid, the Pledgor shall,
unless the Secured Party shall otherwise consent in writing, comply in all
material respects with all Legal Requirements applicable to the Collateral, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon the
Collateral, except to the extent contested in good faith and by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP; and
 
(h) so long as any of the Obligations shall remain unpaid, the Pledgor will not,
without the prior written consent of the Secured Party, create or suffer to
exist any Lien upon or with respect to the Pledged Account or the Collateral.
 
6. Remedies.  Upon the occurrence of and during the continuance of an Event of
Default, the Secured Party may, in addition to exercising, invoking or enforcing
any other rights, powers, authorities or remedies granted under the Loan
Agreement do or cause to be done any or all of the following, concurrently or
successively:
 
(a) (i)           exercise, invoke or enforce from time to time any rights,
powers, authorities or remedies available to it as a secured party under the UCC
or under any other applicable law, including, without limiting the foregoing,
the right (A) to sell any interest in the Collateral, free of all rights and
claims of the Pledgor therein and thereto at any public or private sale (if
permitted by applicable law) held pursuant to the UCC for that purpose, and (B)
bid for and purchase any interest in the Collateral at any such public or
private sale; and/or
 
(ii) the Secured Party may also exercise, invoke or enforce such other rights or
remedies as the Secured Party may have hereunder, under the other Loan
Documents, at law or in equity.
 
(b) Any proceeds of any disposition by the Secured Party of any interest in the
Collateral may be applied by the Secured Party to the payment of expenses of the
Secured Party in connection with realizing upon the security interest in the
Collateral, including reasonable out-of-pocket legal fees, attorneys’ fees and
sale expenses, and any balance of such proceeds shall be applied by the Secured
Party toward the payment of such of the Obligations, in such order of
application, as the Secured Party may elect.  The Secured Party shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if it takes such action for that purpose as the
Pledgor requests in writing, but failure of the Secured Party to comply with
such request shall not of itself be deemed a failure to exercise reasonable
care, and no failure of the Secured Party to preserve or protect any rights with
respect to such Collateral against other parties or failure of the Secured Party
to do any act with respect to the preservation of such Collateral not so
requested by the Pledgor, shall be deemed a failure to exercise reasonable care
in the custody and preservation of the Collateral.
 
(c) Secured Party shall have the right to enforce one or more remedies
hereunder, successively or concurrently, and such action shall not operate to
estop or prevent Secured Party from pursuing any further remedy which it may
have, and any repossession or retaking or sale of the Collateral pursuant to the
terms hereof shall not operate to release Pledgor until full payment of any
deficiency has been made in cash.
 
(d) PLEDGOR ACKNOWLEDGES THAT SECURED PARTY MAY BE UNABLE TO EFFECT A PUBLIC
SALE OF ALL OR ANY PART OF THE COLLATERAL AND MAY BE COMPELLED TO RESORT TO ONE
OR MORE PRIVATE SALES (IF PERMISSIBLE UNDER APPLICABLE LAW) TO A RESTRICTED
GROUP OF PURCHASERS WHO WILL BE OBLIGATED TO AGREE, AMONG OTHER THINGS, TO
ACQUIRE THE COLLATERAL FOR THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW
TO THE DISTRIBUTION OR RESALE THEREOF.  PLEDGOR FURTHER ACKNOWLEDGES THAT ANY
SUCH PRIVATE SALES MAY BE AT PRICES AND ON TERMS LESS FAVORABLE THAN THOSE OF
PUBLIC SALES, AND AGREES THAT SUCH PRIVATE SALES CONDUCTED BY THE SECURED PARTY
USING COMMERCIALLY REASONABLE PROCEDURES SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER AND THAT SECURED PARTY HAS NO OBLIGATION TO DELAY
SALE OF ANY COLLATERAL TO PERMIT THE ISSUER THEREOF TO REGISTER IT FOR PUBLIC
SALE UNDER THE SECURITIES ACT OF 1933.  PLEDGOR AGREES THAT SECURED PARTY SHALL
BE PERMITTED TO TAKE SUCH ACTIONS AS SECURED PARTY DEEMS REASONABLY NECESSARY IN
DISPOSING OF THE COLLATERAL TO AVOID CONDUCTING A PUBLIC DISTRIBUTION OF
SECURITIES IN VIOLATION OF THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF
ANY STATE, AS NOW ENACTED OR AS THE SAME MAY IN THE FUTURE BE AMENDED, AND
ACKNOWLEDGES THAT ANY SUCH ACTIONS SHALL BE COMMERCIALLY REASONABLE.  IN
ADDITION, PLEDGOR AGREES TO EXECUTE, FROM TIME TO TIME, ANY AMENDMENT TO THIS
AGREEMENT OR OTHER DOCUMENT AS SECURED PARTY MAY REASONABLY REQUIRE TO EVIDENCE
THE ACKNOWLEDGMENTS AND CONSENTS OF PLEDGOR SET FORTH IN THIS SECTION 6.
 
 
3

--------------------------------------------------------------------------------

 
(e) In order to facilitate the sale or disposition of the Collateral hereunder
following an Event of Default, the Secured Party is hereby authorized to
transfer its rights hereunder to an affiliated entity or nominee and to exercise
its rights hereunder through such affiliated entity or nominee.
 
7. Agreement for Collateral Purposes.  This Agreement is executed and delivered
to the Secured Party for collateral purposes, and constitutes a grant of a
security interest only of the rights of the Pledgor with respect to the
Collateral and does not constitute a delegation of any duties or obligations of
the Pledgor with respect thereto.  The Secured Party does not, by its acceptance
of this Agreement undertake to perform or discharge and shall not be responsible
or liable for the performance or discharge of any duties or responsibilities
with respect to the Collateral, and any such assumption or undertaking is hereby
expressly disclaimed.  The Secured Party shall exercise reasonable care in the
custody of any property at any time(s) in its possession or control hereunder,
or otherwise subject to the terms and provisions hereof, but shall be deemed to
have exercised reasonable care if such property is accorded treatment
substantially equal to that which the Secured Party accords its own property (it
being understood that the Secured Party shall have no responsibility for
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any property and whether or not
the Secured Party has or is deemed to have knowledge of such matters), or if the
Secured Party takes such action with respect to the Collateral as the Pledgor
shall reasonably request in writing and to which the Secured Party consents, but
no failure to comply with any such request nor any omission to do any such act
requested by the Pledgor shall be deemed a failure to exercise reasonable care,
nor shall any failure of the Secured Party to take necessary steps to preserve
rights against any parties with respect to any Collateral in its control, or
otherwise subject to the terms and provisions hereof, be deemed a failure to
exercise reasonable care.
 
8. Notice.  All notices hereunder shall be in writing and delivered in
accordance with Section 8.6 of the Loan Agreement.
 
9. Power of Attorney.
 
(a) Effective upon the occurrence of and during the continuance of an Event of
Default, the Pledgor hereby irrevocably constitutes and appoints the Secured
Party and any officers or agent thereof with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Pledgor and in the name of the Pledgor or in its own
name, from time to time in the Secured Party’s discretion for the purpose of
carrying out the terms of this Security Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Security
Agreement and, without limiting the generality of the foregoing, hereby gives
the Secured Party the power and right, on behalf of the Pledgor, without notice
to or assent by the Pledgor, to do the following:
 
(i) During the continuance of an Event of Default, to ask, demand, collect,
receive and give acquittances and receipts for any moneys due or to become due
under or with respect to any Collateral, and, in the name of the Pledgor or its
own name or otherwise, to file any claim or to take any other action or proceed
in any court of law or equity or otherwise as deemed appropriate by the Secured
Party for the purpose of collecting any and all such moneys due under any
Collateral whenever payable;
 
(ii) During the continuance of an Event of Default, (A) to direct (or cause the
Pledgor to direct) any party liable for any payment with respect to any
Collateral to make payment of any and all moneys due and to become due
thereunder directly to the Secured Party or as the Secured Party shall direct,
and (B) to receive payment of and receipt for any and all moneys, claims and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and
 
(iii) During the continuance of an Event of Default (A) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral, (B) to defend any suit,
action or proceeding brought against the Pledgor with respect to any Collateral,
(C) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Secured Party may deem appropriate, and (D) generally, to do, at the option of
the Secured Party, and at the Pledgor’s cost and expense, at any time, or from
time to time, all acts and things which the Secured Party deems necessary to
protect, preserve or realize upon the Collateral and the security interest
therein, in order to effect the intent of this Security Agreement, all as fully
and effectively as the Pledgor might do.
 
(iv) The Pledgor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof.  This power of attorney is a power coupled
with an interest and shall be irrevocable (except at the Secured Party’s sole
discretion) so long as any Obligations remain outstanding.
 
(b) The powers conferred on the Secured Party hereunder are solely to protect
its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers.  The Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to the Pledgor for any act or failure to act, except for any such
party’s own willful misconduct or gross negligence.
 
(c) The Pledgor also authorizes the Secured Party, at any time and from time to
time, to execute, in connection with any sale or sales provided for in Section 6
of this Security Agreement, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Collateral.
 
10. No Waiver.  No delay on the part of the Secured Party in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Secured Party of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.
 
 
4

--------------------------------------------------------------------------------

 
11. Duration of Agreement; No Subrogation.  The satisfaction or discharge of
less than all of the Obligations shall not in any way satisfy or discharge this
Security Agreement, but this Security Agreement shall remain in full force and
effect so long as any amount remains unpaid on any of the Obligations.  No
application of any sums received by Secured Party in respect of the Collateral
or any disposition thereof to the reduction of the Obligations or any part
thereof shall in any manner entitle Pledgor to any right, title or interest in
or to the Obligations or any collateral security therefor, whether by
subrogation or otherwise, unless and until all Obligations has been fully paid
and satisfied.  Upon the full payment and satisfaction of the Obligations and
the termination of the Loan Documents, the Secured Party shall, promptly,
following the written request of the Pledgor, execute and deliver such
instruments as are necessary to terminate the interests of the Secured Party in
the Collateral of the Pledgor.
 
12. Security Interest Unimpaired by Acts or Omissions of the Secured Party.  The
Pledgor acknowledges and agrees that the security interest and assignment herein
provided for shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever, and, without limiting
the generality of the foregoing, shall not be impaired by any acceptance by the
Secured Party of any other security for or guarantees upon any of the
Obligations, or by any failure or neglect or omission on the part of the Secured
Party to realize upon, collect or protect the Obligations or any part thereof or
any collateral security therefor.  The security interest and assignment herein
provided for shall not in any manner be affected or impaired by (and the Secured
Party, without notice to anyone is hereby authorized to make from time to time)
any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Obligations or of any of the other
collateral security therefor, if any, or of any guaranty thereof.  In order to
sell, dispose or otherwise realize upon the security interest and assignment
herein granted and provided for, and exercise the rights granted Secured Party
hereunder and under applicable law, there shall be no obligation on the part of
Secured Party at any time to first resort for payment to the obligor on any of
the Obligations or to any guaranty of the Obligations or any part thereof or to
resort to any collateral security, property, liens or other rights or remedies
whatsoever, and the Secured Party shall have the right to enforce the security
interest and Agreement herein granted and provided for irrespective of whether
or not other proceedings or steps are pending seeking resort to or realization
upon or from any of the foregoing.
 
13. Binding on Successors.  This Security Agreement shall be binding upon the
Pledgor and its successors and permitted assigns and shall inure to the benefit
of the Secured Party and its successors, nominees and permitted assigns.  The
Pledgor acknowledges that Secured Party shall have the right to assign its
rights hereunder to any subsequent holder of the Obligations permitted pursuant
to the terms of the Loan Agreement.
 
14. Governing Law; Severability.  This Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York (without
giving effect to the conflict of laws principles thereof).  Whenever possible
each provision of this Security Agreement shall be interpreted in such manner as
to be effective and valid under applicable law.  However, all provisions hereof
are severable, and if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Security Agreement.  The parties hereto agree that New York is the Secured
Party’s jurisdiction for purposes of the Uniform Commercial Code.
 
15. Indemnification.  Pledgor hereby agrees to indemnify, defend and hold
Secured Party, its successors and assigns harmless from and against any and all
damages, losses, claims, costs or expenses (including reasonable attorneys’
fees) and any other liabilities whatsoever the Secured Party or its successors
or assigns may incur by reason of this Security Agreement or by reason of any
assignment of Pledgor’s right, title and interest in, and to any or all of the
Collateral, except to the extent that such damages, losses, claims, costs or
expenses or other liabilities are caused by the gross negligence or willful
misconduct of the Secured Party or any such successors or assign.  The Pledgor
shall indemnify and reimburse the Secured Party and its successors and assigns
for any and all reasonable costs and expenses (including, without limitation,
the reasonable fees and expenses of legal counsel in any relevant jurisdiction)
in connection with any release or termination of the Secured Party’s right,
title and interest in the Collateral.
 
16. Counterparts.  This Security Agreement may be executed in multiple
counterparts, each of which may be executed by one or more of the parties
hereto, but all of which, when taken together, shall constitute a single
agreement binding upon all of the parties hereto.  This Security Agreement may
be executed and delivered by facsimile or other electronic transmission all with
the same force and effect as if same were a fully executed and delivered
original manual counterpart.
 
[Signature Page to Follow]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Security Agreement has been duly executed and delivered
as of the day and year first above written.
 

 
PLEDGOR:
           
VIGGLE INC.
         
 
By:
/s/ Mitchell J. Nelson      
Name: Mitchell J. Nelson
     
Title: Executive Vice President and Secretary
           
SECURED PARTY:
           
DEUTSCHE BANK TRUST COMPANY AMERICAS
           
By:
/s/ Corey Kozak      
Name: Corey Kozak
     
Title: Vice President
           
By:
/s/ Kirk Stafford      
Name: Kirk Stafford
     
Title: Vice President
 

 
 
6

--------------------------------------------------------------------------------